CANTY, J.
(dissenting). I cannot concur in the foregoing opinion except so far as it holds that the contract between the parties made, the inspector of the Northern Pacific Railroad Company the arbiter between plaintiffs and defendants to decide what ties were up to the standard specified in the contract. In my opinion, the only effect of The provision that the defendants “agree to pay for all said ties that have been inspected and accepted by the” railway company “within 30 days after each inspection” is to prevent the debt from coming due until after the end of such 30 days. And, plaintiffs having failed to allege the occurrence of this condition precedent to the accruing of their cause of action, it must be presumed that the action is premature. But it takes clear language to make one man the binding arbitrator of another man’s rights. It is true that by a very liberal construction an agreement to that effect may be spelled out of this- contract, but such liberal construction cannot be allowed. It is also true that, according to my interpretation of the contract, it is left to implication when defendants shall pay plaintiffs for the ties which the railway company refuse to accept. But the law will imply that much more readily than it will imply that defendants bound themselves to accept the inspection of the railway company, as binding on them, when there is nothing in the contract even to show that defendants were by their contract with the railway company themselves bound to abide by that inspection. Of course, this may be suspected from the contract before us, but suspicion is not enough. By the terms of plaintiffs’ contract, their whole claim, in my opinion, came due as soon as the railway company inspected the ties, and accepted a part and rejected the balance; that they were not bound by its inspection, but might show that ties inspected by it, and placed in one grade, were in fact up to the standard of a higher grade, and that ties rejected by it were in fact up to the standard specified in the contract.